Oo © ~1 DO th ft Ww Ne

No we Bo BR Bw BRO RD BRD BRD eR wm ree
eo sn oO tw SB OW YOK CO CO tO HS DH A FP BW NH KS CS

DAVID BILSKER (Bar No. 152383)
davidbilsker@quinnemanuel.com

QUINN EMANUEL URQUHART & SULLIVAN, LLP

50 California Street, 22nd Floor
San Francisco, California 94111
Telephone: (415) 875-6600
Facsimile: (415) 875-6700

JOSEPH MILOWIC III (pro hae vice forthcoming)

josephmilowic@quinnemanuel.com

  

LUCAS BENTO (pre hac vice forthcoming)

lucasbento@quinnemanuel.com

COLIN STEELE (pro hac vice forthcoming)

colinsteele@quinnemanuel.com

QUINN EMANUEL URQUHART & SULLIVAN, LLP

51 Madison Avenue, 22nd Floor
New York, NY 10010
Telephone: (212) 849-7000
Facsimile: (212) 849-7100

Attorneys for Petitioners

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

IN RE APPLICATION OF LATY
MGI TECH SIA ET AL FOR AN
ORDER TO TAKE DISCOVERY FOR
USE IN A FOREIGN PROCEEDING
PURSUANT TO 28 U.S.C. § 1782

  

 

 

PETITIONERS LATVIA MGI
MGI TECH CO., LTD.; MGI
INTERNATIONAL SALES CO., LTD.;
BGI COMPLETE GENOMICS HONG
KONG CO., LTD.; BGI-HONGKONG CO.,
LIMITED; BGI TECH SOLUTIONS
(HONGKONG) CO.; BGI HEALTH (HK)
COMPANY LIMITED; GENOKS
TEKNOLOJI SAGHK BILISIM TURIZM
HIZ. ENDIISTRIYEL MAKINE
ELEKTRIK ELEKTRONIK ITHALAT
IHRACAT SAN. TIC. LTD. STL;
LABEMA OY; COMERCIAL RAFER, SL;
BGI EUROPE A/S; AND WITEC AG’S
CERTIFICATION OF INTERESTED
ENTITIES OR PERSONS

 

 

 

NOTICE OF PARTIES WITH FINANCIAL INTEREST

  

 
to wo oN DH UN SP WY Ye

mM Nw NM BND BR BR OND et
co ~~) A A mB BW YM KH CO DO wm HA DH FF YW YN SS

Pursuant to Civil L.R. 3-15, the undersigned submits this certification that the
following listed persons, associations of persons, firms, partnerships, corporations
(including parent corporations) or other entities (i) have a financial interest in the
subject matter in controversy or in a party to the proceeding, or (ii) have a non-
financial interest in that subject matter or in a party that could be substantially
affected by the outcome of this proceeding:

BGI Complete Genomics Hong Kong Co., Limited is a wholly-owned
subsidiary of Complete Genomics Inc., which is a wholly-owned subsidiary of BGI-
Hong Kong Co., Limited, which is a wholly-owned subsidiary of CGI Hong Kong
Co., Limited, which is a wholly-owned subsidiary of MGI Tech Co., Ltd. Latvia
MGI Tech SIA is a wholly-owned subsidiary of BGI Complete Genomics Hong
Kong Co. MGI International Sales Co., Ltd is a wholly-owned subsidiary of CGI
Hong Kong Co., Limited. BGI Health (HK) Company Limited is a wholly-owned
subsidiary of BGI Genomics.

Greater than 10% of the stock of MGI Tech Co., Ltd. is owned by cach of
MGI Holdings Co., Limited and Tibet Huazhan Venture Capital Co., Limited.
Greater than 10% of the stock of Tibet Huazhan Venture Capital Co., Limited is
owned by MGI Holdings Co., Limited.

BGI Europe A/S is a wholly-owned subsidiary of BGI Tech Solutions (Hong
Kong) Co. Limited, which is a wholly-owned subsidiary of Shenzhen BGI Tech
Solution Co. Limited. Greater than 10% of Shenzhen BGI Tech Solution Co.
Limited is owned by BGI Genomics Co., Ltd., which is a publicly traded company
on the Shenzhen stock exchange. Greater than 10% of BGI Genomics Co., Ltd. is
owned by each of BGI Shenzhen Co., Ltd., and Shenzhen Qianhai BGI investment,
LLP.

Genoks Teknoloji Saghk Bilisim Turizm Hiz. Endiistriyel Makine Elektrik
Elektronik Ithalat Ihracat San. Tic. Ltd. Sti. has no parent corporation and no

publicly held corporation owes 10% or more of its stock.
1

 

 

 

NOTICE OF PARTIES WITH FINANCIAL INTEREST

 
oO co YQ A WwW F&F WwW NH

bow oN MY YN NY NY KN SF et Pr ese SFP Se Sr Ss
Dm oA Oa OP OU UE UO OOOO NH OOO FY YS

Labema Oy is a wholly-owned subsidiary of Maibette Oy and no publicly
held corporation owns 10% or more of its stock.

Comercial Rafer, SL has no parent corporation and no publicly held
corporation owns 10% or more of its stock.

Witec AG has no parent corporation and no publicly heid corporation owns

10% or more of its stock.

DATED: September 4, 2020 UINN EMANUEL URQUHART &
SULLIVAN, LLP

By: /s/ David Bilsker
David Bilsker (Bar No. 152383)
davidbilsker@quinnemanuel.com
50 California Street, 22nd Floor
San Francisco, California 94111
Telephone: (415) 875-6600
Facsimile: (415) 875-6700

Joseph Milowic II (pro hac vice
forthcoming)
josephmilowic@quinnemanuel.com
Lucas Bento (pro hac vice
forthcoming)
jucasbento@quinnemanuel.com
Colin Steele (pro hac vice forthcoming)
colinsteele@quinnemanuel.com

51 Madison Avenue, 22nd Floor
New York, NY 10010

Telephone: (212) 849-7000
Facsimile: (212) 849-7100

Attornevs for Petitioners

 

 

2.
NOTICE OF PARTIES WITH FINANCIAL INTEREST

 

 
